Per Curiam :  Taxes: Enforcing lien for. When a Collector has exhausted his remedy by warrant for the distraint of taxes due on personal property, he may resort to his remedy by suit to collect them. Mansf. Dig., sec. 5757; Rapley v. Murray, 30 Ark.; State v Hirsch, 16 Lea, 40. If goods are sold by the person charged with the taxes after the lien attached, they are liable to seizure in the hands of the vendee for the satisfaction of the lien (Bridwell v. Worthen, 46 Ark., 73), and if he sells them and the Collector cannot realize the taxes otherwise, he may maintain a suit in equity against the vendee to charge the proceeds of such sale with the payment of the taxes. Dickinson v. Harris, 48 Ark., 355; Anderson v. Bowles, 44 ib., 110; Mitchell v. Badgett, 33 ib., 387. The judgment of the Chancery Court will be reversed and the cause remanded, with instructions to overrule the demurrer to the complaint.